Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Substance of Interview
On Tuesday, March 23, 2021, Alan KASPER for Applicant and examiner Andrew Jordan discussed After Final Consideration Program/AFCP filing of March 18, 2021.
The claims filed October 22, 2020 are currently outstanding in light of the final action of December 21, 2020.
The AFCP amendments are not entered and an advisory action accompanies this interview summary.
At issue were the AFCP claims and remarks. Per the program, as examiner did not find the case allowable, examiner conducted an interview.
Examiner indicated to Applicant that the phase difference claim amendment to claim 1 is seen in Sanghera, ¶ 30. The lens configuration amendment is seen in Hasman Fig. 1. Claim 7 is seen as including routine elements.
Regarding claim 8, for product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because claim 8 has only what is present in claim 1, the combination of references (Sanghera in view of Hasman) is seen as also providing the same claimed properties or functions of claim 8.
Further search and consideration may be required.
No agreement was reached.
Examiner looks forward to Applicant's next formal response.
Interview information is available at:
https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 23, 2021